Mr. Justice Burke
delivered the opinion of the court.
The defendants in error are the same as in case No. 9584 this day decided. The plaintiff in error is a stockholder in the defendant company, appearing for himself and other stockholders, and asking for the discharge of the receiver on the ground that the receivership was collusive.
Some of the questions here raised are identical with those in 9584, above mentioned. The relief here sought, i. e., the discharge of the receiver, having been ordered in the former case, all necessity for the discussion of any of the questions herein raised is obviated. The judgment is accordingly reversed.
Garrigues, C. J., and Teller, J., concur.